Title: From George Washington to Brigadier General William Maxwell, 5 September 1777
From: Washington, George
To: Maxwell, William



Sir
Wilmington [Del.] Septr 5th 1777

I send you herewith two letters for Lord & General Howe, which you will immediately transmit by a flag to the latter. Let Some decent officer go with the flag.
I have heard a report of one of our militia parties firing upon a flag that came from the enemy; I wish you to inquire into the matter, and if you find it true, make a proper apology for it to General Howe; and strictly forbid any similar infringement of the rules of propriety for the future; provided these steps have not been already taken. As you have given me no information of such an incident, I suppose the report must have been without foundation, but I mention this lest it might

have happened, as I should wish of all things to avoid giving any cause of complaint in this way.
I should be glad to hear how the enemy are situated and what they seem to be about. Send out reconnoitring parties, under good intelligent officers to inspect the different parts of their camp, and gain as exact an insight as possible into their circumstances, and let me know the result of their observations. Endeavour also to procure some of the Country people in the neighbourhood, in whom you can repose confidence to go into their lines, and make what discoveries they can: As an inducement to this they must be properly rewarded. I am Sir Your most Obed. serv.
P.S. You should always have small advanced parties towards the enemy’s lines about the hour of morning you expect them to move, as it is of essential importance to us, to have the earliest intelligence of it.
Several persons have mentioned that there is a Hessian General quartered at one Fishers, covered only by a small guard. This is well worth your attention and may afford a glorious opportunity for a partisan exploit. Any of the country people can direct you, I suppose, where Fisher’s is.
